DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022 was filed after the mailing date of the instant application on 03/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 12/01/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-20 as being unpatentable over Wang et al. (US 2017/0358761 A1) in view of Langer et al. (US 2012/0012821 A1).
	Claims 1 and 6 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, Applicant appears to be excluding a specific combination that has never been used in the application. At no place in the specification is the combination of a compound of Formula 1, wherein when one of CY1 or CY2 is a group represented by Formula 1-2, and the other one of CY1 and CY2 is a group represented by Formula 1-1, X1 is oxygen, X21 is a single bond, m1 is 1, m2 is 1, b1 is 0, A1 to A4 are each a benzene group, R1 is hydrogen, and R2 is a silyl group, then X3 is selected from *-O-*, *-S-*, *-C(R8)(R9)-*’, *-C(=O)-*’, *-B(R8)(R9)-*’, *-N(R8)-*’, *-P(R8)-*’, and *-Si(R8)(R9)-*’. As this highly specific combination is never used in the application, excluding it constitutes new matter.
Claims 2-20 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, Applicant appears to be using an if/then statement in their amendment but the location of the if/then is unclear.
The way the amendment has been written, the “then” portion of the statement could be after any comma. For example, “when one of CY1 or CY2 is a group represented by Formula 1-2, and the other one of CY1 and CY2 is a group represented by Formula 1-1, [then] X1 is oxygen, X21 is a single bond, m1 is 1, m2 is 1, b1 is 0, A1 to A4 are each a benzene group, R1 is hydrogen, and R2 is a silyl group, X3 is selected from *-O-*, *-S-*, *-C(R8)(R9)-*’, *-C(=O)-*’, *-B(R8)(R9)-*’, *-N(R8)-*’, *-P(R8)-*’, and *-Si(R8)(R9)-*’ .
For the purpose of continuing examination, the amendment will be interpreted as:
“…when one of CY1 or CY2 is a group represented by Formula 1-2, and the other one of CY1 and CY2 is a group represented by Formula 1-1, X1 is oxygen, X21 is a single bond, m1 is 1, m2 is 1, b1 is 0, A1 to A4 are each a benzene group, R1 is hydrogen, and R2 is a silyl group, then X3 is selected from *-O-*, *-S-*, *-C(R8)(R9)-*’, *-C(=O)-*’, *-B(R8)(R9)-*’, *-N(R8)-*’, *-P(R8)-*’, and *-Si(R8)(R9)-*’.”
Claims 2-20 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0358761 A1) in view of Kita et al (JP 2004/273190 A, using the attached translation for references).
With respect to claim 1, Wang discloses an organic light-emitting device comprising a first electrode, a second electrode, an organic layer between the electrodes, and the organic layer comprises a first compound, mCP (paragraph 0114, line 13), and a second compound of general formula (1) (paragraph 0072), which is pictured below.

    PNG
    media_image1.png
    308
    341
    media_image1.png
    Greyscale

With respect to the second compound (of Formula 2), Wang teaches that G is oxygen, R3 is an unsubstituted aliphatic moiety (C12H24) and one R3 is joined to the other R3 through this moiety, and R4 is an unsubstituted C1 aliphatic (methyl) group (paragraph 0005).
This forms the compound below.

    PNG
    media_image2.png
    332
    229
    media_image2.png
    Greyscale

This compound reads on instant Formula 2 when M11 is platinum, A11 and A14 are a C2 heterocyclic group, Y11 and Y14 are nitrogen, Y12 and Y13 are carbon atoms, T11-T14 are single bonds, L11 and L13 are a single bond, and L12 is an oxygen atom, the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, R11 and R14 are hydrogen atoms, and R12 and R13 are each a C1 alkyl (methyl) group.
Wang includes each element claimed, with the only difference between the claimed invention and Wang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound in which the mixing of the 3LC and MLCT state is facilitated, thus enhancing intrinsic phosphorescent efficiency of the molecule, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang only teaches that the first compound is mCP as a host, which is excluded by the claims.
Kita teaches an analogous electroluminescent device having a light-emitting layer containing a host compound and a phosphorescent compound (paragraph 0027, lines 1-2 and 33) according to Formula A, which is pictured below (page 4).

    PNG
    media_image3.png
    241
    223
    media_image3.png
    Greyscale

Kita teaches that a compound in which a carbazolyl group is introduced at the 2,2’ positions of the aromatic ring represented by biphenyl increases T1 while maintaining the basic skeleton of CBP achieves both high luminous efficiency and long life (paragraph 0027, lines 48-51).
The compound of Formula A meets the requirements of Formula 1 when m1 and m2 are 1, b1 is 2, CY1 and CY2 are represented by Formula 1-2, and L1 is a C6 aryl (phenyl) group. In Formula 1-2, X3 is a single bond, A3 and A4 are both C6 carbocyclic (benzene) groups, and R3 and R4 are hydrogens.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Formula A of Kita as a host for the compound of Wang in order to achieve high luminous efficiency and long life.
With respect to claim 2, Wang in view of Kita teaches the organic light-emitting device of claim 1, and L1 is a phenylene group.
With respect to claim 3, Wang in view of Kita teaches the organic light-emitting device of claim 1, and A3 and A4 are a benzene ring, as pictured above.
With respect to claim 4, Wang in view of Kita teaches the organic light-emitting device of claim 1, and R3 and R4 are hydrogen atoms, as pictured above.
With respect to claim 5, Wang in view of Kita teaches the organic light-emitting device of claim 1, and the first compound is a compound represented by Formula 1C when L1 is a C12 biphenyl group and b1 is 1, as pictured above.
With respect to claim 6, Wang in view of Kita teaches the organic light-emitting device of claim 1, and the first compound is BH2, as pictured above.
With respect to claim 7, Wang in view of Kita teaches the organic light-emitting device of claim 1, and M11 is platinum, as discussed above.
With respect to claim 8, Wang in view of Kita teaches the organic light-emitting device of claim 1, and A11 and A14 in Formula 2 are represented by Formula 2-35 when X24 is N-* and X-25 is C-*, and X26 is C(R24) where R24 is a hydrogen atom, and A12 and A13 are represented by Formula 2-1 when X21-X23 are each C-* and b21 is 3 and R21 is a hydrogen atom.
With respect to claim 9, Wang in view of Kita teaches the organic light-emitting device of claim1, wherein Formula 2, Y11 and Y14 are each a nitrogen atom, and Y12 and Y13 are each a carbon atom, as discussed above.
With respect to claim 10, Wang in view of Kita teaches the organic light-emitting device of claim 1, as discussed above. As Wang teaches the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, the limitations of instant claim become alternative to the primary species, and thus the features of L14 and L15 are not required by the claims, and therefore Wang reads on the claim.
With respect to claim 11, Wang in view of Kita teaches the organic light-emitting device of claim 1, and the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1, as discussed above.
With respect to claim 12, Wang in view of Kita teaches the organic light-emitting device of claim 1, and R11 and R14 are hydrogen atoms, and R12 and R13 are each a C1 alkyl (methyl) group, as discussed above. Wang teaches a compound of parent claim 1, wherein L11 and L13 are single bonds and L12 is an oxygen atom, so that R15 and R16 are not present and the moiety represented by *-(L14)b14-(L16)b16-(L15)b15-*’ is represented by formula 3-1 so that R17 and R18 are not present.
With respect to claim 13, Wang in view of Kita teaches the organic light-emitting device of claim 1, wherein the second compound is represented by Formula 2A for the reasons discussed above.
With respect to claim 14, Wang in view of Kita teaches the organic light-emitting device of claim 1, and the second compound is selected as BD2, as pictured above.
With respect to claim 15, Wang in view of Kita teaches the organic light emitting device of claim 1, and Wang’s platinum complex is a dopant (Wang paragraph 0100), and Kitas compound is a host in the light emitting layer (paragraph 0027 lines 1-2 and 33).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the first compound as a host for the second compound as Wang teaches a host with a sufficiently high triplet level is needed to ensure that excitons within the device are confined to the dopant (paragraph 01114, lines 6-16).
With respect to claim 17, Wang in view of Kita teaches the organic light-emitting device of claim 1, and Wang teaches the device comprises an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (paragraph 0012).
With respect to claim 20, Wang in view of Kita teaches the organic light-emitting device of claim 1, and Langer teaches an organic transistor comprising a source electrode, a drain electrode, and an active layer containing the organic light-emitting compound (See “BEST MODE FOR CARRYING OUT THE INVENTION” which extends from page 13 to 15 and describes a full-color display with a switching transistor, a source, and a drain, which is electrically connected to the drain).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic light emitting device of Wang and Kita in the display apparatus of Kita as demonstrated by Kita.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0358761 A1) in view of Kita et al (JP 2004/273190 A, using the attached translation for references) as applied to claims 1-15, 17, and 20 above, and further in view of Kai et al. (US 2011/0284828 A1).
With respect to claim 16, Wang and Kita teach the organic light emitting device of claim 15, however, neither Wang nor Kita teach that the host comprises a phosphine oxide containing compound.
Kai teaches an organic electroluminescent device which comprises a phosphine oxide compound in the light emitting layer. Kai teaches that such a device demonstrates improved luminous efficiency, fully secured high driving stability, and a simple structure (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the phosphine oxide compound of Kai as a host material in the light emitting layer of an organic electroluminescent device of Wang in view of Kita in order to form an organic electroluminescent device which has improved luminous efficiency, fully secured high driving stability, and a simple structure.
With respect to claim 19, Wang and Kita teach the organic light emitting device of claim 17, however, neither Wang nor Kita teach the hole blocking layer comprises a phosphine oxide-containing compound or a silyl-containing compound.
Kai teaches an organic electroluminescent device which comprises a phosphine oxide compound in the hole blocking layer. Kai teaches that such a device demonstrates improved luminous efficiency, fully secured high driving stability, and a simple structure (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the phosphine oxide compound of Kai in a hole blocking layer of the organic electroluminescent device of Wang in view of Kita in order to form an organic electroluminescent device which has improved luminous efficiency, fully secured high driving stability, and a simple structure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0358761 A1) in view of Kita et al (JP 2004/273190 A, using the attached translation for references) as applied to claims 1-15, 17, and 20 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 18, Wang in view of Kita teaches the organic light emitting device of claim 17, however, neither Wang nor Kita teaches a hexaazatriphenylene compound (a p-dopant) in a layer adjacent to the hole transporting layer (a hole injection layer).
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer (a hole injection layer) which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image4.png
    223
    354
    media_image4.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport layer of Wang in view of Kita in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786